Citation Nr: 1534785	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to ratings for residuals of a left knee injury with arthritis status post total knee replacement in excess of 10 percent prior to January 17, 2013 and 30 percent beginning March 1, 2014. 

4.  Entitlement to a rating in excess of 10 percent for residuals of lumbosacral strain with spondylosis at L4-S1.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Brian Epstein, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1993.  He had an additional 12 years of prior unverified service.

This appeal to the Board of Veterans' Appeals (Board) is from February 2011 and August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified during a video conference hearing before the undersigned.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of service connection for a right knee disorder, increased ratings for left knee and low back disorders, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An unappealed and final July 2003 rating decision declined to reopen the Veteran's claim for service connection for a right knee disorder essentially on the basis that new and material evidence showing an in-service or post-service right knee disorder had not been received.

2.  Documents added to the record since the July 2003 rating decision contains evidence that is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria are met for reopening the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the issue of new and material evidence, as the Board is conceding that such evidence has been submitted to reopen the service connection claim for a right knee disability for a de novo review, any error related to VA's duties to notify and assist with regard to this specific aspect of the matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 510, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Petition to Reopen a Claim

The original claim for service connection for a right knee disability was denied in a June 1993 rating decision on the basis there was no evidence of the claimed disability.  See Rating Decision received June 17, 1993.  An attempt to reopen this claim was denied in a July 2003 rating decision on the basis that new and material evidence had not been received.  The Veteran was notified of the denial.  However, no appeal was received from the Veteran and he submitted no additional evidence within a year of the decision.  The July 2003 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In November 2009, the RO received the Veteran's petition to reopen the previously denied claim for service connection for a right knee disability.

Evidence received since the July 2003 decision includes records showing degenerative changes on February 2011 X-rays, and moderate patellofemoral arthritis and mild to moderate medial compartment arthritis on September 2012 X-rays.  See page 7 of CAPRI records received in Virtual VA and page 3 of Medical Treatment Records - Non-Government received in VBMS on December 12, 2012.

Evidence of the claimed disability was not of record when the claim was adjudicated in 2003 and such evidence is material to the claim since it addresses an unestablished fact necessary to substantiate the claim.  This evidence when considered with a September 1985 service treatment record that notes complaints of right knee pain raises a reasonable possibility of substantiating the claim.  See page 20 of STR - Medical.

As new and material evidence has been received, the claim for service connection for a right knee disability is reopened.


ORDER

The petition to reopen the claim for service connection for a right knee disability is granted.





	(CONTINUED ON NEXT PAGE)


REMAND

RIGHT KNEE

Although evidence sufficient to reopen the claim has been received, additional development is needed prior to adjudicating the underlying claim for service connection.  In this regard a VA examination is needed to determine the likely etiology of the current right knee disorder to include whether it is directly related to service or secondary to the service-connected left knee disability.

LEFT KNEE

The Veteran had left knee replacement surgery in January 2013 and as a result of this surgery his disability was assigned a 100 percent rating for 1 year from January 17, 2013 to March 1, 2014 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  Following the conclusion of the total rating, the disability rating was reduced to the minimum rating of 30 percent beginning March 1, 2014.  Id.  Since the RO assigned the 30 percent rating without arranging for a VA examination to obtain current findings and determine if a higher rating was warranted, the matter must be remanded to arrange for a VA examination.

LOW BACK

The Veteran's low back disability was most recently examined in June 2011, which revealed mild symptoms.  See VA Examination received June 8, 2011.  Based on testimony offered during the May 2015 video conference hearing and a May 2012 Functional Capacity Evaluation that reflected moderate limitation of motion in all planes of the thoracolumbar spine, an examination is needed for current findings.  See page 7 of Medical Treatment Record - Non-Government received May 16, 2012.



TDIU

Since the outcome of the service connection and increased rating claims could impact the adjudication of the TDIU claim, the issues are found to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  Therefore, this issue must also be remanded.

The RO should also take the opportunity to obtain any outstanding treatment records that have not been obtained that relate to the Veteran's knees and low back.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA treatment records since August 2012 and private treatment records since April 2013 that are not already of record.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  Then arrange for appropriate VA examination(s) for the Veteran's bilateral knee and low back disorders.  The Veteran's VBMS file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination(s).

a) The examiner should have the Veteran provide a full history of his right knee disorder.

b) All right and left knee clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  The report should discuss the examiner's objective evaluation for any weakened movement of the knee, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function of the knee.  The examiner should specifically address the Veteran's functional loss in each knee due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.

c) The examiner must also comment on whether there is objective evidence that the Veteran experiences knee buckling, locking, instability, subluxation, stumbling or incoordination.

d) The examiner must provide the following opinions:

i) Is the Veteran's current right knee disorder at least as likely as not (50 percent or more probability) related to service to include the complaints of right knee pain noted therein?

ii) Is the Veteran's current right knee disorder at least as likely as not caused by the service-connected left knee disability?


iii) Is the Veteran's current right knee disorder at least as likely as not aggravated (i.e, permanently worsened beyond the natural progression) by the left knee disability?

e) In rendering the opinions the examiner should address the Veteran's contentions that his right knee was injured in service and that the right knee disorder was caused or aggravated by overuse due to the left knee disability.  All opinions must be supported by a fully explained rationale with citation to specific evidence as needed.

f) If the examiner determines that an opinion cannot be made without resort to speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

g) With regard to the low back disability, the examiner should note all clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees.  The report should discuss the examiner's objective evaluation for any weakened movement of the low back, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function of the low back.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  If any neurological findings, such as radiculopathy are found, all findings and an assessment of their severity should be noted.

3.  Afterwards, the RO/AOJ should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be corrected with the appropriate development.

4.  Thereafter, the RO/AOJ should readjudicate the Veteran's claims for service connection, increased ratings, and a TDIU based on all of the assembled evidence.  If the maximum benefit sought on appeal with respect to any issue remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


